Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

Borrowers:

SELECTICA, INC.

2121 South El Camino Real, Suite 1000

San Mateo, California 94403

 

Lender:

BRIDGE BANK, National Association

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

 

SELECTICA SOURCING INC.

2121 South El Camino Real, Suite 1000

San Mateo, California 94403

 

   

 

This BUSINESS FINANCING AGREEMENT, dated as of July 25, 2014, is made and
entered into between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”), on the one
hand, and SELECTICA, INC., a Delaware corporation (“Parent”), and SELECTICA
SOURCING INC., a Delaware corporation (“Sourcing”) (Parent and Sourcing are
sometimes collectively referred to herein as “Borrowers” and each individually
as a “Borrower”), on the other hand, with reference to the following facts:

 

A.     Parent and Lender previously entered into that certain Business Loan
Agreement, dated as of September 27, 2011 (as amended to date, the “Prior
Agreement”), pursuant to which Lender has been providing financing to Borrowers,
upon the terms and conditions set forth therein.

 

B.     Borrowers and Lender desire to amend and restate the Prior Agreement in
its entirety in accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, Borrowers and Lender hereby agree as follows:

 

1.

REVOLVING CREDIT LINE.

 

 

1.1

Advances.

 

 

(a)

ABL Advances. Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Maturity Date, Lender
will make ABL Advances to Borrowers not exceeding the ABL Credit Limit or the
Borrowing Base, whichever is less; provided that in no event shall Lender be
obligated to make any ABL Advance that results in an Overadvance or while any
Overadvance is outstanding.

 

 

(b)

Cash-Secured Advances. Subject to the terms and conditions of this Agreement,
from the date on which this Agreement becomes effective until the Maturity Date,
Lender will make Cash-Secured Advances to Borrowers not exceeding the
Cash-Secured Credit Limit; provided that in no event shall Lender be obligated
to make any Cash-Secured Advance unless the Cash Collateral is on deposit with
Lender and subject to Lender’s first priority perfected security interest..

 

 

(c)

Revolving Advances. Amounts borrowed under this Section may be repaid and
reborrowed during the term of this Agreement. It shall be a condition to each
Advance that (a) an Advance Request acceptable to Lender has been received by
Lender, (b) all of the representations and warranties set forth in Section 3 are
true and correct on the date of such Advance as though made at and as of each
such date, and (c) no Default has occurred and is continuing, or would result
from such Advance.

 

 

1.2

Advance Requests. Borrowers may request that Lender make an Advance by
delivering to Lender an Advance Request therefor and Lender shall be entitled to
rely on all the information provided by Borrowers to Lender on or with the
Advance Request. The Lender may honor Advance Requests, instructions or
repayments given by any Authorized Person.

 

 

1.3

Due Diligence. Lender may audit each Borrower’s Receivables and any and all
records pertaining to the Collateral, at any time and from time to time at
Lender’s sole discretion (but no more frequently than annually unless an Event
of Default has occurred and is continuing), and at Borrowers’ expense (not to
exceed $5,000 per year unless an Event of Default has occurred and is
continuing). Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. If any of the Collateral or Borrowers’ books or
records pertaining to the Collateral are in the possession of a third party,
Borrowers authorize that third party to permit Lender or its agents to have
access to perform inspections or audits thereof and to respond to Lender's
requests for information concerning such Collateral and records.

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

1.4

Collections.

 

 

(a)

Lender shall have the exclusive right to receive all Collections on all
Receivables. Each Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections such Borrower receives for deposit into the Collection
Account, and (ii) immediately enter into a collection services agreement
acceptable to Lender (the "Lockbox Agreement") pursuant to which all Collections
received in the Lockbox shall be deposited into the Collection Account. Each
Borrower shall use the Lockbox address as the remit to and payment address for
all of such Borrower's Collections Account Debtors, and each Borrower shall
instruct all Account Debtors to make payments either directly to the Lockbox for
deposit by Lender directly to the Collection Account, or instruct them to
deliver such payments to Lender by wire transfer, ACH, or other means as Lender
may direct for deposit to the Lockbox or Collection Account. It will be
considered an immediate Event of Default if this does not occur or the Lockbox
is not operational within 60 days of the date of this Agreement.

 

 

(b)

At Lender's option, Lender may either (i) transfer all Collections deposited
into the Collection Account to Borrower's Account, or (ii) apply the Collections
deposited into the Collection Account to the outstanding Account Balance, in
either case, within three business days of the date received; provided that upon
the occurrence and during the continuance of any Default, Lender may apply all
Collections to the Obligations in such order and manner as Lender may determine.
Lender has no duty to do any act other than to apply such amounts as required
above. If an item of Collections is not honored or Lender does not receive good
funds for any reason, any amount previously transferred to Borrower's Account or
applied to the Account Balance shall be reversed as of the date transferred or
applied, as applicable, and, if applied to the Account Balance, the Finance
Charge will accrue as if the Collections had not been so applied. Lender shall
have, with respect to any goods related to the Receivables, all the rights and
remedies of an unpaid seller under the UCC and other applicable law, including
the rights of replevin, claim and delivery, reclamation and stoppage in transit.

 

 

1.5

Receivables Activity Report. Within 30 days after the end of each Monthly
Period, Lender shall send to Borrowers a report covering the transactions for
that Monthly Period, including the amount of all Advances, Collections,
Adjustments, Finance Charges, and other fees and charges. The accounting shall
be deemed correct and conclusive unless Borrowers make written objection to
Lender within 30 days after the Lender sends the accounting to Borrowers.

 

 

1.6

Adjustments. In the event any Adjustment or dispute is asserted by any Account
Debtor, Borrowers shall promptly advise Lender and shall, subject to the
Lender’s approval, resolve such disputes and advise Lender of any Adjustments;
provided that in no case will the aggregate Adjustments made with respect to any
Receivable exceed 5% of its original Receivable Amount unless Borrowers have
obtained the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed.

 

 

1.7

Recourse; Maturity. Advances and the other Obligations shall be with full
recourse against Borrowers. On the Maturity Date, Borrowers will pay all then
outstanding Advances and other Obligations to the Lender or such earlier date as
shall be herein provided.

 

 

1.8

Letter of Credit Line. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the account of Borrowers (each, a "Letter of Credit" and collectively,
"Letters of Credit") from time to time; provided that (a) the Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Sublimit and (b)
the Letter of Credit Obligations will be treated as ABL Advances for purposes of
determining availability under the ABL Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other ABL Advances. The form
and substance of each Letter of Credit shall be subject to approval by Lender,
in its sole discretion. Each Letter of Credit shall be subject to the additional
terms of the Letter of Credit agreements, applications and any related documents
required by Lender in connection with the issuance thereof (each, a "Letter of
Credit Agreement"). Each draft paid under any Letter of Credit shall be repaid
by Borrowers in accordance with the provisions of the applicable Letter of
Credit Agreement. No Letter of Credit shall be issued that results in an
Overadvance or while any Overadvance is outstanding. Upon the Maturity Date, the
amount of Letters of Credit Obligations shall be secured by unencumbered cash on
terms acceptable to Lender if the term of this Agreement is not extended by
Lender.

 

 

1.9

Cash Management Services. Borrowers may use availability hereunder up to the
Cash Management Sublimit for Lender's cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in various cash management services agreements
related to such services (the "Cash Management Services"). The entire Cash
Management Sublimit will be treated as an ABL Advance for purposes of
determining availability under the ABL Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other ABL Advances. The Cash
Management Services shall be subject to additional terms set forth in applicable
cash management services agreements.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

1.10

Foreign Exchange Facility. Borrowers may enter in foreign exchange forward
contracts with Lender under which Borrowers commit to purchase from or sell to
Lender a set amount of foreign currency more than one business day after the
contract date (the "FX Forward Contracts"). The total FX Forward Contracts at
any one time may not exceed 10 times the amount of the FX Sublimit. Ten percent
(10%) of the amount of each outstanding FX Forward Contract shall be treated as
an ABL Advance for purposes of determining availability under the ABL Credit
Limit and shall decrease, on a dollar-for-dollar basis, the amount available for
other ABL Advances. Lender may terminate the FX Forward Contracts if an Event of
Default occurs. Each FX Forward Contract shall be subject to additional terms
set forth in the applicable FX Forward Contract or other agreements executed in
connection with the foreign exchange facility.

 

 

1.11

Overadvances. Upon any occurrence of an Overadvance, Borrowers shall immediately
pay down the ABL Advances such that, after giving effect to such payments, no
Overadvance exists.

 

2.

Fees and Finance Charges.

 

 

2.1

Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender. Within 10 days of
each Month End, Borrower shall pay to Lender any accrued and unpaid Finance
Charge as of such Month End.

 

 

2.2

Fees.

 

 

(a)

Termination Fee. In the event this Agreement is terminated on or before March
20, 2015, Borrowers shall pay Lender the Termination Fee.

 

 

(b)

Facility Fee. Borrowers shall pay the Facility Fee to Lender on March 20 of each
year.

 

 

(c)

Minimum Monthly Interest. Within ten days after each Month End, Borrowers shall
pay to Lender the Minimum Monthly Interest for the Monthly Period ending on such
Month End.

 

 

(d)

Letter of Credit Fees. Borrowers shall pay to Lender fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each draft under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Lender's
standard fees and charges then in effect for such activity.

 

 

(e)

Maintenance Fee. Waived.

 

 

(f)

Cash Management and FX Forward Contract Fees. Borrowers shall pay to Lender fees
in connection with the Cash Management Services and the FX Forward Contracts as
determined in accordance with Lender’s standard fees and charges then in effect
for such activity.

 

 

(g)

Due Diligence Fee. Borrowers shall pay the Due Diligence Fee to Lender on March
20 of each year.

 

3.

Representations and Warranties. Each Borrower represents and warrants:

 

 

3.1

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

 

 

3.2

Such Borrower is duly existing and in good standing in its state of formation
and qualified and licensed to do business in, and in good standing in, any state
in which the conduct of its business or its ownership of property requires that
it be qualified.

 

 

3.3

The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with such Borrower’s organizational documents,
nor constitute an Event of Default under any material agreement by which such
Borrower is bound. Such Borrower is not in default under any agreement to which
or by which it is bound, which default would reasonably be expected to have a
material adverse impact on Borrower’s business.

 

 

3.4

Such Borrower has good title to the Collateral and all inventory is in all
material respects of good and marketable quality, free from material defects.

 

 

3.5

Such Borrower’s name, form of organization, chief executive office, and the
place where the records concerning all Receivables and Collateral are kept are
set forth at the beginning of this Agreement. Such Borrower is located at its
address for notices set forth in this Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

3.6

If such Borrower owns, holds or has any interest in, any registered copyrights,
patents or registered trademarks, and licenses of any of the foregoing, such
interest has been specifically disclosed and identified to Lender in writing.

 

4.

Miscellaneous Provisions. Each Borrower will:

 

 

4.1

Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification in each jurisdiction necessary to
such Borrower's business or operations and not merge or consolidate with or into
any other business organization, or acquire all or substantially all of the
capital stock or property of a third party, unless (i) any such acquired entity
becomes a “borrower” under this Agreement and (ii) Lender has previously
consented to the applicable transaction in writing.

 

 

4.2

Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.

 

 

4.3

Pay all its taxes including gross payroll, withholding and sales taxes when due
(except with respect to taxes not yet delinquent or any taxes being disputed in
good faith by such Borrower in appropriate proceedings, and for which adequate
reserves have been set aside with respect thereto as required by GAAP and, by
reason of such contest or nonpayment, no property is subject to a material risk
of loss or forfeiture) and will deliver reasonably satisfactory evidence of
payment to Lender if requested.

 

 

4.4

Maintain:

 

 

(a)

insurance reasonably satisfactory to Lender as to amount, nature and carrier
covering property damage (including loss of use and occupancy) to any of such
Borrower's properties, business interruption insurance, public liability
insurance including coverage for contractual liability, product liability and
workers' compensation, and any other insurance which is usual for such
Borrower's business. Each such policy shall provide for at least thirty (30)
days prior notice to Lender of any cancellation thereof.

 

 

(b)

all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement.
The insurance must be issued by an insurance company reasonably acceptable to
Lender and must include a lender's loss payable endorsement in favor of Lender
in a form reasonably acceptable to Lender.

 

Upon the request of Lender, such Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

 

 

4.5

Immediately transfer and deliver to Lender all Collections such Borrower
receives.

 

 

4.6

Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 

 

4.7

Immediately notify Lender if such Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

 

 

4.8

Provide the following financial information and statements in form and content
reasonably acceptable to Lender, and such additional information as reasonably
requested by Lender from time to time. Lender has the right to require Borrowers
to deliver financial information and statements to Lender more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement.

 

 

(a)

Within 120 days of Parent’s fiscal year end, the annual financial statements of
Borrowers, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion reasonably satisfactory to
the Lender) by a Certified Public Accountant reasonably acceptable to Lender.
The statements shall be prepared on a consolidated basis.

 

 

(b)

At all times, no later than 45 days after the end of each fiscal quarter of
Parent (including the last period in each fiscal year), quarterly financial
statements of Borrowers, certified and dated by an authorized financial officer.
The statements shall be prepared on a consolidated basis, and reviewed by a
Certified Public Account acceptable to Lender.

 

 

(c)

Within 60 days after the end of each month (including the last period in each
fiscal year) and no later than 15 days prior to each Advance, monthly financial
statements of Borrowers, certified and dated by an authorized financial officer.
The statements shall be prepared on a consolidated and consolidating basis.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(d)

Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrowers to
or from Borrowers’ auditor. If no management letter is prepared, Borrowers
shall, upon Lender's request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 

 

(e)

Copies of the Form 10-K Annual Report, and Form 10-Q Quarterly Report for Parent
within 5 business days of the date of filing with the Securities and Exchange
Commission.

 

 

(f)

Annual financial projections specifying the assumptions used in creating the
projections. Annual projections shall in any case be provided to Lender no less
than 30 days after the beginning of each fiscal year.

 

 

(g)

Together with each financial statement delivered pursuant to (a), (b) and (c)
above, a compliance certificate of Borrowers, signed by an authorized financial
officer, signed by an authorized officer, setting forth (i) the information and
computations (in sufficient detail) to establish compliance with all financial
covenants at the end of the period covered by the financial statements then
being furnished and (ii) whether there existed as of the date of such financial
statements and whether there exists as of the date of the certificate, any
default under this Agreement and, if any such default exists, specifying the
nature thereof and the action Borrowers are taking and proposes to take with
respect thereto.

 

 

(h)

Within 60 days after the end of each calendar month, and no later than 15 days
prior to each Advance, a borrowing base certificate, in form and substance
satisfactory to Lender, setting forth Eligible Receivables and Receivable
Amounts thereof as of the last day of the preceding calendar month.

 

 

(i)

Within 60 days after the end of each calendar month, and no later them 15 days
prior to each Advance, a detailed aging of each Borrower’s receivables by
invoice date, together with payable aging, inventory analysis, deferred revenue
report (showing short term vs. long term deferred revenue), billings detail,
cash collections journal, credit memo report, pipeline report, and such other
matters as Lender may request.

 

 

(j)

Promptly upon Lender's request, copies of invoices, supporting purchase orders,
proof-of–delivery, acceptable documentation, such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
Borrowers and as to each guarantor of Borrowers’ obligations to Lender as Lender
may request.

 

 

4.9

Maintain all depository and operating accounts with Lender and, in the case of
any investment accounts not maintained with Lender, grant to Lender a first
priority perfected security interest in and “control” (within the meaning of
Section 9104 of the UCC) of such account pursuant to documentation acceptable to
Lender. Notwithstanding the foregoing, Sourcing shall be permitted to maintain
cash in deposit accounts other than with Lender, provided that (i) such deposit
accounts are subject to a deposit account control agreement, duly executed by
all parties thereto as Lender shall require to perfect and maintain perfected
Lender’s security interest in such deposit accounts, all in form and substance
satisfactory to Lender, and (ii) Sourcing closes such deposit accounts and
transfers all funds therein to deposit accounts maintained with Lender as soon
as practicable but in no event later than 180 days after the date of this
Agreement.

 

 

4.10

Reserved.

 

 

4.11

Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of such Borrower or any
guarantor or any other obligor as Lender may reasonably request.

 

 

4.12

Maintain Borrowers’ financial condition as follows in accordance with GAAP
(except to the extent modified by the definitions herein):

 

 

(a)

Current Ratio not at any time less than 1.75 to 1.0, measured as of the end of
each month.

 

5.

Security Interest. To secure the prompt payment and performance to Lender of all
of the Obligations, each Borrower hereby grants to Lender a continuing security
interest in the Collateral. No Borrower is authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except for (a) non-exclusive licenses and similar arrangements for the use of
the property of such Borrower in the ordinary course of business, other licenses
that would not result in a legal transfer of title of the licensed property but
that may be exclusive, or licenses or transfers under such Borrower’s source
code escrow arrangements, (b) sales or disposal of surplus, worn-out or obsolete
equipment or (c) transfers of other assets of any Borrower that do not in the
aggregate exceed Two Hundred and Fifty Thousand Dollars ($250,000) in the
aggregate for all Borrowers during any fiscal year of Parent. For the avoidance
of doubt, payments of money by any Borrower for its ordinary course business
expenses (such as: the payment, in each case in the ordinary course of such
Borrower’s business, of: payroll, rent, debt service, accounts payable, payments
to vendors or other third parties for goods provided or services rendered to or
on behalf of such Borrower) shall not be considered a sale, assignment, transfer
or conveyance restricted by the provisions of this Agreement. Each Borrower
agrees to sign any instruments and documents reasonably requested by Lender to
evidence, perfect, or protect the interests of Lender in the Collateral. Each
Borrower agrees to deliver to Lender the originals of all instruments, chattel
paper and documents evidencing or related to Receivables and Collateral. No
Borrower shall grant or permit any lien or security in the Collateral or any
interest therein other than Permitted Liens.

 

 

 
5

--------------------------------------------------------------------------------

 

 

6.

Power of Attorney. Each Borrower irrevocably appoints Lender and its successors
and as true and lawful attorney in fact, and authorizes Lender (a) to, whether
or not there has been an Event of Default, (i) notify all Account Debtors with
respect to the Receivables to pay Lender directly; (ii) receive and open all
mail addressed to such Borrower for the purpose of collecting the Receivables;
(iii) endorse such Borrower’s name on any checks or other forms of payment on
the Receivables; (iv) execute on behalf of such Borrower any and all
instruments, documents, financing statements and the like to perfect Lender’s
interests in the Receivables and Collateral; (v) debit any Borrower’s deposit
accounts maintained with Lender for any and all Obligations due under this
Agreement; and (vi) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (b) to, upon the occurrence and during the
continuance of an Event of Default, (x) demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due upon
or with respect to the Receivables and to compromise, prosecute, or defend any
action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender’s name or such Borrower’s name, as Lender may choose; (y) prepare, file
and sign such Borrower’s name on any notice, claim, assignment, demand, draft,
or notice of or satisfaction of lien or mechanics’ lien or similar document; or
(z) sell, assign, transfer, pledge, compromise, or discharge the whole or any
part of the Receivables. Upon the occurrence and continuation of an Event of
Default, all of the power of attorney rights granted by each Borrower to Lender
hereunder shall be applicable with respect to all Receivables and all
Collateral.

 

7.

Default and Remedies.

 

 

7.1

Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 

 

(a)

Failure to Pay. Borrowers fail to make a payment when due under this Agreement.

 

 

(b)

Lien Priority. Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing or liens with respect to
Permitted Indebtedness for purchase money indebtedness (including capital
leases)) on or security interest in the Collateral.

 

 

(c)

False Information. Any Borrower (or any guarantor) has given Lender any
materially false or misleading information or representations or has failed to
disclose any material fact relating to the subject matter of this Agreement.

 

 

(d)

Reserved.

 

 

(e)

Bankruptcy. Any Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against any Borrower (or any guarantor) or Borrower
(or any guarantor) makes a general assignment for the benefit of creditors.

 

 

(f)

Receivers. A receiver or similar official is appointed for a substantial portion
of any Borrower’s (or any guarantor’s) business, or the business is terminated.

 

 

(g)

Judgments. Any judgments or arbitration awards are entered against any Borrower
(or any guarantor), or any Borrower (or any guarantor) enters into any
settlement agreements with respect to any litigation or arbitration and the
aggregate amount of all such judgments, awards, and agreements for all Borrowers
exceeds $250,000.

 

 

(h)

Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in any Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or ability to repay the credit.

 

 

(i)

Cross-default. Any default occurs under any agreement in connection with any
credit any Borrower (or any guarantor) or any of any Borrower’s Affiliates has
obtained from anyone else or which any Borrower (or any guarantor) or any of any
Borrower’s Affiliates has guaranteed (other than trade amounts payable incurred
in the ordinary course of business and not more than 60 days past due) and such
default is not cured within the time period, if any, provided in such agreement.

 

 

(j)

Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement and such
default is not cured within the time period, if any, provided in such agreement,
or any such document is no longer in effect.

 

 

 
6

--------------------------------------------------------------------------------

 

 

 

(k)

Other Agreements. Any Borrower (or any guarantor) or any of any Borrower’s
Affiliates fails to meet the conditions of, or fails to perform any obligation
under any other agreement any Borrower (or any guarantor) or any of any
Borrower’s Affiliates has with Lender or any Affiliate of Lender and such
default is not cured within the time period, if any, provided in such agreement.

 

 

(l)

Change of Control. The holders of the capital ownership of Parent as of the date
hereof cease to own and control, directly and indirectly, at least 60% of the
capital ownership of Parent, or Parent ceases to own and control, directly and
indirectly, 100% of the capital ownership of each other Borrower.

 

 

(m)

Other Breach Under Agreement. Borrowers fail to meet the conditions of, or fails
to perform any obligation under, any term of this Agreement not specifically
referred to above and such default is not cured within the time period, if any,
provided in such agreement.

 

 

7.2

Remedies. Upon the occurrence of an Event of Default, (1) without implying any
obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrowers; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 7.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the California
Uniform Commercial Code, all the power of attorney rights described in Section 6
with respect to all Collateral, and the right to collect, dispose of, sell,
lease, use, and realize upon all Receivables and all Collateral in any
commercial reasonable manner.

 

8.

Accrual of Interest. All interest and finance charges hereunder calculated at an
annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used. If any
amount due under Section 2.2, amounts due under Section 9, and any other
Obligations not otherwise bearing interest hereunder is not paid when due, such
amount shall bear interest at a per annum rate equal to the Finance Charge
Percentage until the earlier of (i) payment in good funds or (ii) entry of a
trial judgment thereof, at which time the principal amount of any money judgment
remaining unsatisfied shall accrue interest at the highest rate allowed by
applicable law.

 

9.

Fees, Costs and Expenses; Indemnification. Borrowers will pay to Lender upon
demand all fees, costs and expenses (including reasonable fees of attorneys and
professionals and their reasonable costs and expenses) that Lender incurs or may
from time to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, any Borrower or any other person) in any way relating to
the Receivables, the Collateral, this Agreement or any other agreement executed
in connection herewith or therewith, (c) enforcing any rights against any
Borrower or any guarantor, or any Account Debtor, (d) protecting or enforcing
its interest in the Receivables or the Collateral, (e) collecting the
Receivables and the Obligations, or (f) the representation of Lender in
connection with any bankruptcy case or insolvency proceeding involving any
Borrower, any Receivable, the Collateral, any Account Debtor, or any guarantor.
Borrowers shall indemnify and hold Lender harmless from and against any and all
claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing except to the extent
caused by the gross negligence or intentional misconduct of Lender.

 

10.

Integration, Severability Waiver, Choice of Law, FORUM AND VENUE.

 

 

10.1

This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrowers concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrowers concerning this
credit; and (c) are intended by Lender and Borrowers as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

 

 

10.2

THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR
NOTICES PURSUANT TO SECTION 11.

 

 

 
7

--------------------------------------------------------------------------------

 

 

11.

Notices; Telephonic and Telefax Authorizations. All notices shall be given to
Lender and Borrowers at the addresses or faxes set forth on the signature page
of this agreement and shall be deemed to have been delivered and received:
(a) if mailed, three (3) calendar days after deposited in the United States
mail, first class, postage pre-paid, (b) one (1) calendar day after deposit with
an overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex. Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons. Borrowers will
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person. This paragraph will
survive this Agreement's termination, and will benefit Lender and its officers,
employees, and agents.

 

12.

Definitions and Construction.

 

 

12.1

Definitions. In this Agreement:

 

“ABL Advance” means an advance made by Lender to Borrower under Section 1.1(a)
of this Agreement.

 

“ABL Credit Limit” means $3,000,000, which is intended to be the maximum amount
of ABL Advances at any time outstanding.

 

“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.

 

“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.

 

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable,
but excluding any early payment discounts of less than 5%.

 

“Advance” means an ABL Advance or a Cash-Secured Advance.

 

“Advance Rate” means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrowers.

 

“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting either an ABL Advance or a
Cash-Secured Advance.

 

“Agreement” means this Business Financing Agreement.

 

"Affiliate" means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.

 

“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrowers, and any other individual designated by any one of such
authorized signers.

 

"Borrowing Base" means at any time the result of (i) the Eligible Receivable
Amount multiplied by the Advance Rate, minus (ii) such reserves as Lender may
deem proper and necessary from time to time. Eligible Receivables owing to
Sourcing shall not be included in the Borrowing Base until Lender has received
an audit of Sourcing’s Receivables, with results satisfactory to Lender.

 

“Cash Collateral” means the sum of $4,000,000 in cash collateral in which
Borrowers’ have granted to Lender a first priority perfected security interest
to secure the Cash-Secured Advances and all other Obligations.

 

"Cash Management Sublimit" means $250,000.

 

“Cash-Secured Advance” means an advance made by Lender to Borrowers under
Section 1.1(b) of this Agreement.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Cash-Secured Credit Limit” means $4,000,000, which is intended to be the
maximum amount of Cash-Secured Advances at any time outstanding.

 

“CD Rate” means a variable per annum rate of interest equal to the rate payable
by Lender for a certificate of deposit having a 30 day maturity. The CD Rate
shall change daily as and when the rate payable by Lender for a certificate of
deposit having a 30 day maturity changes.

 

“Collateral” means all of each Borrower’s rights and interest in any and all
personal property, whether now existing or hereafter acquired or created and
wherever located, and all products and proceeds thereof and accessions thereto,
including but not limited to the following: (a) all accounts (including health
care insurance receivables), chattel paper (including tangible and electronic
chattel paper), inventory (including all goods held for sale or lease or to be
furnished under a contract for service, and including returns and
repossessions), equipment (including all accessions and additions thereto),
instruments (including promissory notes), investment property (including
securities and securities entitlements), documents (including negotiable
documents), deposit accounts, letter of credit rights, money, any commercial
tort claim of such Borrower which is now or hereafter identified by Borrowers or
Lender, general intangibles (including payment intangibles and software), goods
(including fixtures) and all of such Borrower’s books and records with respect
to any of the foregoing, and the computers and equipment containing said books
and records; (b) the Cash Collateral, and (c) any and all cash proceeds and/or
noncash proceeds thereof, including without limitation, insurance proceeds, and
all supporting obligations and the security therefore or for any right to
payment.

 

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

 

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.

 

“Credit Limit” means $7,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

 

“Current Deferred Revenue” is all amounts received or invoiced, as appropriate,
in advance of performance under contracts and not yet recognized as revenue, and
treated as current under GAAP.

 

“Current Ratio” means (i) the aggregate of unrestricted cash and cash
equivalents, including investment grade commercial paper, maintained on deposit
at Lender (or subject to a control agreement in form and substance reasonably
acceptable to Lender in its sole discretion) plus Eligible Receivables, divided
by (ii) an amount equal to total current liabilities minus Current Deferred
Revenue.

 

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

 

“Due Diligence Fee” means a payment of an annual fee equal to $1,000 due on
March 20 of each year so long us any Advance is outstanding or available
hereunder.

 

“Eligible Receivable” means a Receivable that satisfies all of the following:

 

 

(a)

The Receivable has been created by a Borrower in the ordinary course of such
Borrower’s business and without any obligation on the part of such Borrower to
render any further performance (other than warranty obligations in the ordinary
course of business).

 

 

(b)

There are no conditions which must be satisfied before the applicable Borrower
is entitled to receive payment of the Receivable, and the Receivable does not
arise from COD sales, consignments or guaranteed sales.

 

 

(c)

The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

 

 

(d)

The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against the
applicable Borrower (including offsets for any “contra accounts” owed by such
Borrower to the Account Debtor for goods purchased by such Borrower or for
services performed for Borrower).

 

 

(e)

The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

 

(f)

The applicable Borrower has sent an invoice to the Account Debtor in the amount
of the Receivable.

 

 

(g)

The applicable Borrower is not prohibited by the laws of the state where the
Account Debtor is located from bringing an action in the courts of that state to
enforce the Account Debtor’s obligation to pay the Receivable. The applicable
Borrower has taken all appropriate actions to ensure access to the courts of the
state where Account Debtor is located, including, where necessary; the filing of
a Notice of Business Activities Report or other similar filing with the
applicable state agency or the qualification by such Borrower as a foreign
corporation authorized to transact business in such state.

 

 

(h)

The Receivable is owned by the applicable Borrower free of any title defects or
any liens or interests of others except the security interest in favor of
Lender, and Lender has a perfected, first priority security interest in such
Receivable.

 

 

(i)

The Account Debtor on the Receivable is not any of the following: (1) an
employee, Affiliate, parent or subsidiary of the applicable Borrower, or an
entity which has common officers or directors with such Borrower; (2) the U.S.
government or any agency or department of the U.S. government unless the
applicable Borrower complies with the procedures in the Federal Assignment of
Claims Act of 1940 (41 U.S.C.§15) with respect to the Receivable, and the
underlying contract expressly provides that neither the U.S. government nor any
agency or department thereof shall have the right of set-off against such
Borrower; (3) any person or entity located in a foreign country unless (A) the
Receivable is supported by an irrevocable letter of credit issued by a bank
acceptable to Lender, and (B) if requested by Lender, the original of such
letter of credit and/or any usance drafts drawn under such letter of credit and
accepted by the issuing or confirming bank have been delivered to Lender; or (4)
an Account Debtor as to which 35% or more of the aggregate dollar amount of all
outstanding Receivables owing from such Account Debtor have not been paid within
90 days from invoice date.

 

 

(j)

The Receivable is not in default (a Receivable will be considered in default if
any of the following occur: (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

 

 

(k)

The Receivable does not arise from the sale of goods which remain in the
applicable Borrower’s possession or under such Borrower’s control.

 

 

(l)

The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to the applicable Borrower under any other
obligation which is evidenced by a promissory note.

 

 

(m)

The Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of the applicable Borrower's aggregate dollar amount
of all outstanding Receivables.

 

 

(n)

The Receivable is otherwise acceptable to Lender.

 

"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Facility Fee” means a payment of an annual fee equal to 0.75 percentage points
of the Credit Limit due on March 20 of each year so long us any Advance is
outstanding or available hereunder.

 

“Finance Charge” means for each Monthly Period an interest amount equal to the
Finance Charge Percentage of the average daily Account Balance outstanding
during such Monthly Period.

 

“Finance Charge Percentage” means, (a) with respect to all ABL Advances, a rate
per year equal to the Prime Rate plus one quarter of one percentage point
(0.25), plus an additional 5.00 percentage points during any period that an
Event of Default has occurred and is continuing, and (b) with respect to all
Cash-Secured Advances, a rate per year equal to the CD Rate plus two (2)
percentage points, plus an additional 5.00 percentage points during any period
that an Event of Default has occurred and is continuing.

 

"FX Sublimit" means $250,000.

 

“GAAP” means generally accepted accounting principles consistently applied and
used consistently with prior practices.

 

“Lender” means Bridge Bank, National Association, and its successors and
assigns.

 

 

 
10

--------------------------------------------------------------------------------

 

 

"Letter of Credit" has the meaning set forth in Section 1.8.

 

“Letters of Credit Obligation" means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Lender or by Lender’s Affiliate and (ii) the
aggregate amount of all amounts drawn and unreimbursed with respect to Letters
of Credit issued by the Lender or by Lender’s Affiliate.

 

“Letter of Credit Sublimit" means $250,000.

 

“Loan Documents” means this Agreement and all other agreements, instruments and
documents executed in connection herewith.

 

“Maturity Date” means March 20, 2016 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2.

 

“Minimum Monthly Interest” means for any Monthly Period the amount (if any) by
which $4,000 exceeds the Finance Charge for that Monthly Period.

 

“Month End” means the last calendar day of each Monthly Period.

 

“Monthly Period” means each calendar month.

 

“Obligations” means all liabilities and obligations of Borrowers (or any of
them) to Lender of any kind or nature, present or future, arising under or in
connection with this Agreement or under any other document, instrument or
agreement, whether or not evidenced by any note, guarantee or other instrument,
whether arising on account or by overdraft, whether direct or indirect
(including those acquired by assignment) absolute or contingent, primary or
secondary, due or to become due, now owing or hereafter arising, and however
acquired; including, without limitation, all Advances, Finance Charges, fees,
interest, expenses, professional fees and attorneys’ fees.

 

“Overadvance” means at any time an amount equal to the greater of (a) the
amounts (if any) by which the total amount of the outstanding ABL Advances
(including deemed ABL Advances with respect to the FX Sublimit and the Letter of
Credit Sublimit and, only if any Cash Management Services are outstanding, the
total amount of the Cash Management Sublimit) exceeds the lesser of the ABL
Credit Limit or the Borrowing Base, or (b) the amounts (if any) by which the
total amount of the outstanding deemed ABL Advances with respect to the FX
Sublimit and the Letter of Credit Sublimit exceeds the Subfacility Maximum.

 

“Permitted Indebtedness” means:

 

 

(a)

Indebtedness under this Agreement or that is otherwise owed to the Lender.

 

 

(b)

Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 

 

(c)

Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $150,000 in
total principal amount at any time outstanding.

 

 
11 

--------------------------------------------------------------------------------

 

 

 

(d)

Other indebtedness in an aggregate amount not to exceed $250,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause and Event of Default hereunder.

 

 

(e)

Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon the
Borrower.

 

 

(f)

Subordinated Debt.

 

 

(g)

Unsecured Indebtedness to trade creditors in the ordinary course of business not
more than 120 days past due, and accrued expenses incurred in the ordinary
course of business.

 

“Permitted Liens” means the following but only with respect to property not
consisting of Receivables:

 

 

(a)

Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 

 

(b)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 

 

(c)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

 

(d)

Liens securing Subordinated Debt.

 

 

(e)

statutory Liens, such as inchoate mechanics’, inchoate materialmen’s,
landlord’s, warehousemen’s, and carriers’ liens, and other similar liens, other
than those described in clause (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture.

 

“Prime Rate” means the greater of 3.25% per year or the variable per annum rate
of interest most recently announced by Lender as its "Prime Rate." Lender may
price loans to its customers at, above, or below the Prime Rate. Any change in
the Prime Rate shall take effect at the opening of business on the day specified
in the public announcement of a change in Lender’s Prime Rate.

 

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

 

“Receivables” means a Borrower’s rights to payment arising in the ordinary
course of such Borrower’s business, including accounts, chattel paper,
instruments, contract rights, documents, general intangibles, letters of credit,
drafts, and bankers acceptances.

 

“Subfacility Maximum” means $500,000.

 

“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement reasonably satisfactory in form and substance to Lender.

 

“Termination Fee” means a payment equal to 1% of the Credit Limit.

 

“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.

 

 

12.2

Construction:

 

 

(a)

In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,”
(v) unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 

 

(b)

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrowers or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

 

 

(c)

Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

 

13.

Jury Trial Waiver. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

 

 

 
12

--------------------------------------------------------------------------------

 

 

14.

JUDICIAL REFERENCE PROVISION.

 

 

14.1

In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

 

14.2

With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

 

14.3

The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

 

14.4

The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

 

14.5

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

 

14.6

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

 

14.7

Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

 

14.8

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

14.9

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

 

14.10

THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

15.

EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrowers and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrowers’ behalf. Each Borrower
agrees that Lender shall have the right to identify such Borrower by name in
those materials.

 

16.

Other Agreements. Any security agreements, liens and/or security interests
securing payment of any obligations of Borrowers (or any of them) owing to
Lender or its Affiliates also secure the Obligations, and are valid and
subsisting and are not adversely affected by execution of this Agreement. An
Event of Default under this Agreement constitutes a default under other
outstanding agreements between Borrower and Lender or its Affiliates.

 

17.

REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by any Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a "Voidable Transfer"), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys' fees of Lender related thereto, the liability of Borrowers and such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

18.

PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrowers that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 ("Patriot Act"), Lender is required to obtain, verify and
record information that identifies Borrowers, which information includes the
names and addresses of Borrowers and other information that will allow Lender to
identify Borrowers in accordance with the Patriot Act.

 

19.

JOINT AND SEVERAL LIABILITY; SINGLE LOAN ACCOUNT.

 

 

19.1

Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, directly and primarily liable to Lender for payment, performance and
satisfaction in full of the Obligations and that such liability is independent
of the duties, obligations, and liabilities of the other Borrower. Lender may
bring a separate action or actions on each, any, or all of the Obligations
against any Borrower, whether action is brought against the other Borrowers or
whether the other Borrowers are joined in such action. In the event that any
Borrower fails to make any payment of any Obligations on or before the due date
thereof, the other Borrowers immediately shall cause such payment to be made or
each of such Obligations to be performed, kept, observed, or fulfilled.

 

 

19.2

Primary Obligation; Waiver of Marshaling. This Agreement and the Loan Documents
to which Borrowers are a party are a primary and original obligation of each
Borrower, are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
this Agreement or the Loan Documents to which Borrowers are a party. Each
Borrower agrees that its liability under this Agreement and the Loan Documents
which Borrowers are a party shall be immediate and shall not be contingent upon
the exercise or enforcement by Lender of whatever remedies they may have against
the other Borrowers, or the enforcement of any lien or realization upon any
security Lender may at any time possess. Each Borrower consents and agrees that
Lender shall be under no obligation to marshal any assets of any Borrower
against or in payment of any or all of the Obligations.

 

 

 
14

--------------------------------------------------------------------------------

 

 

 

19.3

Financial Condition of Borrowers. Each Borrower acknowledges that it is
presently informed as to the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower hereby covenants
that it will continue to keep informed as to the financial condition of the
other Borrowers, the status of the other Borrowers and of all circumstances
which bear upon the risk of nonpayment. Absent a written request from any
Borrower to Lender for information, each Borrower hereby waives any and all
rights it may have to require Lender to disclose to such Borrower any
information which Lender may now or hereafter acquire concerning the condition
or circumstances of the other Borrowers.

 

 

19.4

Continuing Liability. The liability of each Borrower under this Agreement and
the Loan Documents to which Borrowers are a party includes Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Obligations, changing the interest rate,
payment terms, or other terms and conditions thereof, or creating new or
additional Obligations after prior Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Borrower hereby waives any
right to revoke its liability under this Agreement and Loan Documents as to
future indebtedness, and in connection therewith, each Borrower hereby waives
any rights it may have under Section 2815 of the California Civil Code.

 

 

19.5

Additional Waivers. Each Borrower absolutely, unconditionally, knowingly, and
expressly waives:

 

 

(a)

(1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under this Agreement and the Loan Documents to
which Borrowers are a party or the creation or existence of any Obligations; (3)
notice of the amount of the Obligations, subject, however, to each Borrower's
right to make inquiry of Lender to ascertain the amount of the Obligations at
any reasonable time; (4) notice of any adverse change in the financial condition
of the other Borrowers or of any other fact that might increase such Borrower's
risk hereunder; (5) notice of presentment for payment, demand, protest, and
notice thereof as to any instruments among the Loan Documents to which Borrowers
are a party; and (6) all other notices (except if such notice is specifically
required to be given to Borrowers hereunder or under the Loan Documents to which
Borrowers are a party) and demands to which such Borrower might otherwise be
entitled.

 

 

(b)

its right, under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Lender to institute suit against, or to exhaust any rights
and remedies which Lender has or may have against, the other Borrowers or any
third party, or against any collateral for the Obligations provided by the other
Borrowers, or any third party. Each Borrower further waives any defense arising
by reason of any disability or other defense (other than the defense that the
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Borrowers or by reason of the cessation from any cause whatsoever
of the liability of the other Borrowers in respect thereof.

 

 

(c)

(1) any rights to assert against Lender any defense (legal or equitable),
set-off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against the other Borrowers or any other party liable to Lender;
(2) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (3) any defense such Borrower has to performance hereunder, and any
right such Borrower has to be exonerated, provided by Sections 2819, 2822, or
2825 of the California Civil Code, or otherwise, arising by reason of: the
impairment or suspension of Lender's rights or remedies against the other
Borrowers; the alteration by Lender of the Obligations; any discharge of the
other Borrowers' obligations to Lender by operation of law as a result of
Lender's intervention or omission; or the acceptance by Lender of anything in
partial satisfaction of the Obligations; and (4) the benefit of any statute of
limitations affecting such Borrower's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such Borrower's
liability hereunder.

 

 

(d)

Each Borrower absolutely, unconditionally, knowingly, and expressly waives any
defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of Sections 580a, 580b,
580d, and 726 of the California Code of Civil Procedure or any similar law of
California or any other jurisdiction; or (ii) any election by Lender under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against Borrowers. Pursuant to California Civil Code Section
2856(b):

 

 

(i)

Each Borrower waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower's rights of subrogation and reimbursement against
the other Borrowers by the operation of Section 580(d) of the California Code of
Civil Procedure or otherwise.

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

(ii)

Each Borrower waives all rights and defenses that such Borrower may have because
the Obligations are secured by real property. This means, among other things:
(1) Lender may collect from such Borrower without first foreclosing on any real
or personal property collateral pledged by the other Borrowers; and (2) if
Lender forecloses on any real property collateral pledged by the other
Borrowers: (A) the amount of the Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (B) Lender may collect from
such Borrower even if Lender, by foreclosing on the real property collateral,
has destroyed any right such Borrower may have to collect from the other
Borrowers. This is an unconditional and irrevocable waiver of any rights and
defenses each Borrower may have because the Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

 

 

(e)

Each Borrower hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation such Borrower has or may have as against
the other Borrowers with respect to the Obligations; (ii) any right to proceed
against the other Borrowers or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Borrower
may now have or hereafter have as against the other Borrowers with respect to
the Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of the other Borrowers.

 

 

(f)

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS AGREEMENT, EACH BORROWER HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY,
AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b,
580c, 580d, AND 726, CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118,
3119, 3419, 3605, 9504, 9505, AND 9507, AND CHAPTER 2 OF TITLE 14 OF PART 4 OF
DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

 

 

19.6

Settlements or Releases. Each Borrower consents and agrees that, without notice
to or by such Borrower, and without affecting or impairing the liability of such
Borrower hereunder, Lender may, by action or inaction:

 

 

(a)

compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Agreement and the Loan Documents, or any part thereof, with respect to the other
Borrowers or any guarantor;

 

 

(b)

release the other Borrowers or any guarantor or grant other indulgences to the
other Borrowers or any guarantor in respect thereof;

 

 

(c)

amend or modify in any manner and at any time (or from time to time) this
Agreement or any of the Loan Documents; or

 

 

(d)

release or substitute any guarantor, if any, of the Obligations, or enforce,
exchange, release, or waive any security for the Obligations or any other
guaranty of the Obligations, or any portion thereof.

 

 

19.7

No Election. Lender shall have the right to seek recourse against each Borrower
to the fullest extent provided for herein, and no election by Lender to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Lender's right to proceed in any other form of
action or proceeding or against other parties unless Lender has expressly waived
such right in writing. Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Lender under this Agreement and the Loan
Documents shall serve to diminish the liability of any Borrower under this
Agreement and the Loan Documents to which Borrowers are a party except to the
extent that Lender finally and unconditionally shall have realized indefeasible
payment by such action or proceeding.

 

 

19.8

Indefeasible Payment. The Obligations shall not be considered indefeasibly paid
unless and until all payments to Lender are no longer subject to any right on
the part of any Person, including any Borrower, any Borrower as a debtor in
possession, or any trustee (whether appointed pursuant to the Bankruptcy Code,
or otherwise) of any Borrower's Assets to invalidate or set aside such payments
or to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Upon such full and final
performance and indefeasible payment of the Obligations, Lender shall have no
obligation whatsoever to transfer or assign its interest in this Agreement and
the Loan Documents to any Borrower. In the event that, for any reason, any
portion of such payments to Lender is set aside or restored, whether voluntarily
or involuntarily, after the making thereof, then the obligation intended to be
satisfied thereby shall be revived and continued in full force and effect as if
said payment or payments had not been made, and any Borrower shall be liable for
the full amount Lender is required to repay plus any and all costs and expenses
(including attorneys' fees and attorneys' fees incurred in proceedings brought
under the Bankruptcy Code) paid by Lender in connection therewith.

 

 

 
16

--------------------------------------------------------------------------------

 

 

 

19.9

Single Loan Account. At the request of Borrowers to facilitate and expedite the
administration and accounting processes and procedures of the Loans and
Borrowings, Lender has agreed, in lieu of maintaining separate loan accounts on
Lender's books in the name of each of the Borrowers, that Lender may maintain a
single loan account under the name of all of both Borrowers (the "Loan
Account"). All Loans shall be made jointly and severally to Borrowers and shall
be charged to the Loan Account, together with all interest and other charges as
permitted under and pursuant to this Agreement. The Loan Account shall be
credited with all repayments of Obligations received by Lender, on behalf of
Borrowers, from either Borrower pursuant to the terms of this Agreement.

 

 

19.10

Apportionment of Proceeds of Loans. Each Borrower expressly agrees and
acknowledges that Lender shall have no responsibility to inquire into the
correctness of the apportionment or allocation of or any disposition by any of
Borrowers of (a) the Loans or any Borrowings, or (b) any of the expenses and
other items charged to the Loan Account pursuant to this Agreement. The Loans
and all such Borrowings and such expenses and other items shall be made for the
collective, joint, and several account of Borrowers and shall be charged to the
Loan Account.

 

20.

NO NOVATION. Borrowers and Lender hereby agree that, effective upon the
execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior Agreement shall be and hereby are amended, restated and
superseded in their entirety by the terms and provisions of this Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations of Parent outstanding under the Prior Agreement or instruments
securing the same, which obligations shall remain in full force and effect,
except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of Borrowers, or
any guarantor from any of its obligations or liabilities under the Prior
Agreement or any of the Loan Documents executed in connection therewith. Parent
hereby (i) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the effectiveness of this
Agreement, all references in any such Loan Document to "the Business Finance
Credit Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Prior Agreement shall mean the Prior Agreement as amended and
restated by this Agreement; and (ii) confirms and agrees that to the extent that
the Prior Agreement or any Loan Document executed in connection therewith
purports to collaterally assign or pledge to Lender a security interest in or
Lien on, any Collateral as security for the Obligations from time to time
existing in respect of the Prior Agreement, such pledge, collateral assignment
or grant of the security interest or Lien is hereby ratified and confirmed in
all respects as a collateral assignment, pledge or grant to Lender and shall
remain effective as of the first date it became effective.

 

* * *

[remainder of this page intentionally left blank]

* * *

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

21.

NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:

LENDER:

    SELECTICA, INC., BRIDGE BANK, NATIONAL ASSOCIATION a Delaware corporation  
       
By                                                                                                                    
By                                                                                                                    

Name:   Todd A. Spartz

Title:     Chief Financial Officer

Name:    Christopher Hill

Title:      Vice President

   

Address for Notices:

Selectica, Inc.

2121 South El Camino Real, Suite 1000

San Mateo, California 94403

Fax: (408) 570-9705

Address for Notices:

55 Almaden Blvd.

San Jose, CA 95113

Fax: (408) 423-8510

    SELECTICA SOURCING INC.,   a Delaware corporation          
By                                                                                                                    
 

Name:   Todd A. Spartz

Title:     Chief Financial Officer

     

Address for Notices:

Selectica Sourcing Inc.

2121 South El Camino Real, Suite 1000

San Mateo, California 94403

Fax: (408) 570-9705

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

 

 
 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT AND
WAIVER OF DEFAULTS

 

This AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
AND WAIVER OF DEFAULTS (this “Amendment”), dated as of December 31, 2014, is
entered into by and among Bridge Bank, National Association (“Lender”), on the
one hand, and Selectica, Inc., a Delaware corporation (“Selectica”), and
Selectica Sourcing Inc., a Delaware corporation (“Sourcing,” together with
Selectica, each a “Borrower,” and collectively “Borrowers”) on the other hand,
with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014 (as amended,
the “Agreement”);

 

B.     Borrowers are in default of the provision of the Agreement set forth in
the table set forth on Schedule A attached hereto, as at the dates indicated in
such Schedule (the “Existing Defaults”);

 

C.     Borrowers have requested that Lender (1) waive the Existing Defaults, (2)
make certain amendments to the Agreement; and

 

D.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

Defined Terms. All initially capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Agreement.

 

Amendments to Section 4.12. Section 4.12 is hereby amended and restated in its
entirety as follows:

 

 

4.12

Maintain Borrowers' financial condition as follows in accordance with GAAP
(except to the extent modified by the definitions herein):

 

An Asset Coverage Ratio shall not be less than 2.00 to 1.00, tested as of the
end of each month, beginning with the month ended October 31, 2014.

 

EBITDA to not negatively deviate by more than 20% of the projections approved by
Borrowers’ boards of directors with respect to the fiscal quarter ending
December 31, 2014.

 

Amendments to Section 12.1.

 

The following defined term is hereby deleted in its entirety:

 

“Current Ratio”

 

The following new defined terms are hereby added to Section 12.1 of the
Agreement in alphabetical order:

 

“Asset Coverage Ratio” means (i) the sum of (a) Borrowers’ unrestricted cash
maintained on deposit at Lender (or subject to a control agreement in form and
substance reasonably acceptable to Lender in its sole discretion) (excluding
proceeds of Cash-Secured Advances) plus (b) Eligible Receivables (as reported on
the most recent borrowing base certificate), divided by (ii) the Obligations
(excluding Cash-Secured Advances).

 

 

 
1

--------------------------------------------------------------------------------

 

 

“EBITDA” means, with respect to the Borrowers on a consolidated basis, the sum
of (a) net profit, plus (b) interest, plus (c) depreciation, plus (d)
amortization, plus (d) stock compensation expense, each as defined in accordance
with GAAP.

 

Amendment to Exhibit A. Exhibit A to the Agreement is hereby amended and
restated in its entirety as set forth in Schedule B attached hereto.

 

Waiver of Existing Defaults. Upon the terms and subject to the conditions set
forth in this Amendment, Lender hereby waives the Existing Defaults. This waiver
of the Existing Defaults shall be effective only in this specific instance and
for the specific purpose for which it is given, and shall not entitle Borrowers
to any other or further waiver in any similar or other circumstances.

 

Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment and the waiver of the Existing Defaults set forth in Section 5 above
are subject to and contingent upon the fulfillment of each and every one of the
following conditions to the satisfaction of Lender:

 

Lender shall have received this Amendment, duly executed by Borrowers;

 

Lender shall have received an amendment fee in the amount of $12,500, which fee
shall be fully-earned and non-refundable;

 

After giving effect to this Amendment, no Event of Default or Default shall have
occurred and be continuing; and

 

After giving effect to this Amendment, all of the representations and warranties
set forth herein and in the Agreement shall be true, complete and accurate in
all respects as of the date hereof (except for representations and warranties
which are expressly stated to be true and correct as of the date of the
Agreement).

 

Representations and Warranties. In order to induce Lender to enter into this
Amendment, each Borrower hereby represents and warrants to Lender that:

 

After giving effect to this Amendment, no Event of Default or Default is
continuing;

 

After giving effect to this Amendment, all of the representations and warranties
set forth in the Agreement and in the Agreement are true, complete and accurate
in all respects (except for representations and warranties which are expressly
stated to be true and correct as of the date of the Agreement); and

 

This Amendment has been duly executed and delivered by Borrowers, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrowers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Integration. The Agreement as amended by this Amendment constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and thereof, and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.

 

No Other Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default (other than the Existing Defaults), whether or
not known to Lender and whether or not existing on the date of this Amendment.

 

Release.

 

Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Each Borrower understands and acknowledges that the significance and consequence
of this waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower acknowledges that it intends these consequences even as to claims for
damages that may exist as of the date of this release but which it does not know
exist, and which, if known, would materially affect its decision to execute this
Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

Reaffirmation of the Agreement. The Agreement as amended hereby remains in full
force and effect.

 

[remainder of page intentionally left blank]

 

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

SELECTICA, INC.,
a Delaware corporation

 

 

By                                                                                                                    

Name:                                                                                                              

Title:                                                                                                                 

         

SELECTICA SOURCING INC.,
a Delaware corporation

 

 

By                                                                                                                    

Name:                                                                                                              

Title:                                                                                                                 

         

BRIDGE BANK, NATIONAL ASSOCIATION

 

 

By                                                                         
                                                  

Name:                                                                                                              
       

Title:                                                                                                          
             

 

 

Amendment Number One to Amended and Restated Business Financing Agreement and
Waiver of Defaults

 

 

 
 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER TWO TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
(this “Amendment”), dated as of March 11, 2015, is entered into by and among
Bridge Bank, National Association (“Lender”), on the one hand, and Selectica,
Inc., a Delaware corporation (“Selectica”), and Selectica Sourcing Inc., a
Delaware corporation (“Sourcing,” together with Selectica, each a “Borrower,”
and collectively “Borrowers”) on the other hand, with reference to the following
facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014, as amended by
that certain Amendment Number One to Amended and Restated Business Financing
Agreement and Waiver of Defaults, dated as of December 31, 2014 (as so amended,
the “Agreement”);

 

B.     Borrowers have requested that Lender (1) increase the ABL Credit Limit to
$5,000,000, (2) provide an additional $1,900,000 non-formula sublimit under the
ABL Credit Limit, and (3) make certain other amendments to the Agreement; and

 

C.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

Defined Terms. All initially capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Agreement.

 

Amendments to Section 12.1.

 

The following defined terms set forth in Section 12.1 of the Agreement are
hereby amended and restated in their entirety as follows:

 

“ABL Credit Limit” means $5,000,000, which is intended to be the maximum amount
of ABL Advances at any time outstanding.

 

"Borrowing Base" means at any time the result of (i) the Eligible Receivable
Amount multiplied by the Advance Rate, plus (ii) the Non-Formula Sublimit, minus
(iii) such reserves as Lender may deem proper and necessary from time to time.

 

“Credit Limit” means $9,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

 

The following new defined term is hereby added to Section 12.1 of the Agreement
in alphabetical order:

 

“Non-Formula Sublimit” means $1,900,000.

 

Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to and contingent upon the fulfillment of each and every
one of the following conditions to the satisfaction of Lender:

 

Lender shall have received this Amendment, duly executed by Borrowers;

 

 

 
1 

--------------------------------------------------------------------------------

 

 

Lender shall have received a guaranty duly executed by Lloyd Miller, III, an
individual, in form and substance satisfactory to Lender in Lender’s sole and
absolute discretion;

 

Lender shall have received a guaranty duly executed by Milfam II, L.P.
(“Milfam”), and resolutions to guaranty duly executed by Milfam, each in form
and substance satisfactory to Lender in Lender’s sole and absolute discretion;

 

No Event of Default or Default shall have occurred and be continuing; and

 

All of the representations and warranties set forth herein and in the Agreement
shall be true, complete and accurate in all respects as of the date hereof
(except for representations and warranties which are expressly stated to be true
and correct as of the date of the Agreement).

 

Representations and Warranties. In order to induce Lender to enter into this
Amendment, each Borrower hereby represents and warrants to Lender that:

 

No Event of Default or Default is continuing;

 

All of the representations and warranties set forth in the Agreement and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

This Amendment has been duly executed and delivered by Borrowers, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrowers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

Integration. The Agreement as amended by this Amendment constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and thereof, and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.

 

No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default , whether or not known to Lender and whether or
not existing on the date of this Amendment.

 

Release.

 

Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

 

 
2 

--------------------------------------------------------------------------------

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Each Borrower understands and acknowledges that the significance and consequence
of this waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower acknowledges that it intends these consequences even as to claims for
damages that may exist as of the date of this release but which it does not know
exist, and which, if known, would materially affect its decision to execute this
Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

Reaffirmation of the Agreement. The Agreement as amended hereby remains in full
force and effect.

 

[remainder of page intentionally left blank]

 

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

SELECTICA, INC.,
a Delaware corporation

 

 

By                                                                                                                    

Name:                                                                                                              

Title:                                                                                                                 

         

SELECTICA SOURCING INC.,
a Delaware corporation

 

 

By                                                                                                                    

Name:                                                                                                              

Title:                                                                                                                 

 

 

Amendment Number Two to Amended and Restated Business Financing Agreement

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

BRIDGE BANK, NATIONAL ASSOCIATION

 

 

By                                                                                                                    

Name:                                                                                                              

Title:                                                                                                                 

 

 

Amendment Number Two to Amended and Restated Business Financing Agreement

 

 